 



 
Exhibit 10.1
 
AETHER HOLDINGS, INC.

 
2006 LONG-TERM EQUITY INCENTIVE PLAN
 
ARTICLE I

 
Purpose of Plan
 
This plan shall be known as the Aether Holdings, Inc. 2006 Long-Term Equity
Incentive Plan (the “Plan”). The purpose of the Plan shall be to promote the
long-term growth and profitability of Aether Holdings, Inc. (the ‘‘Company”),
and its Subsidiaries by (i) providing certain directors, employees and
consultants who perform services for, or to whom an offer of employment has been
extended by, the Company and its Subsidiaries with incentives to maximize
stockholder value and otherwise contribute to the long-term success of the
Company and (ii) enabling the Company to attract, retain and reward the best
available persons for positions of responsibility. Grants of Incentive Stock
Options or Non-Qualified Stock Options, stock appreciation rights (“SARs”),
either alone or in tandem with Options, restricted stock, or any combination of
the foregoing may be made under the Plan.
 
ARTICLE II

 
Definitions
 
For purposes of the Plan, except where the context clearly indicates otherwise,
the following terms shall have the meanings set forth below:
 
“Affiliate” shall mean, as to any specified Person, (i) any stockholder, equity
owner, officer or director of such Person and any family members of such
stockholder, equity owner, officer or director or (ii) any other Person which,
directly or indirectly, controls, is controlled by, employed by or is under
common control with, any of the foregoing. For the purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.
 
“Board” shall mean the Board of Directors of the Company.
 
“Cause” means (x) for any employee party to an employment agreement, termination
of such employee’s employment with the Company or any of its Subsidiaries for
reasons constituting “cause” as defined in such employment agreement, and
(y) for any other employee, the occurrence of one or more of the following
events:
 
(a) the conviction of a felony or a crime involving moral turpitude or the
commission of any act involving dishonesty, disloyalty or fraud with respect to
the Company or any of its subsidiaries or affiliates, in each instance which has
caused or is reasonably likely to cause material harm to the Company;
 
(b) substantial repeated failure to perform duties properly assigned, as
determined by the Company;
 
(c) gross negligence or willful misconduct with respect to the Company or any of
its Subsidiaries or Affiliates, in each instance which has caused or is
reasonably likely to cause material harm to the Company; or
 
(d) any other material breach of a provision of any written agreement or policy
with the Company or any of its Subsidiaries or Affiliates which is not cured
within thirty (30) days after written notice thereof is delivered to such
employee.


1



--------------------------------------------------------------------------------



 



“Change in Control” means the occurrence of one of the following events:
 
(a) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or
any successors thereto, other than an Exempt Person, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; or
 
(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof other than
voluntary resignation or death; or
 
(c) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation
(A) which would result in all or a portion of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) by which the corporate existence of the
Company is not affected and following which the Company’s chief executive
officer and directors retain their positions with the Company (and constitute at
least a majority of the Board); or
 
(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale to an Exempt
Person.
 
Notwithstanding the foregoing, a transaction or series of related transactions
shall not constitute a Change in Control hereunder unless it or they also
constitute a “change in control” as defined in Section 409A of the Code.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.
 
“Committee” shall mean the committee of the Board which may be designated by the
Board to administer the Plan. The Committee shall be comprised solely of two or
more “outside directors” (within the meaning of Section 162(m) of the Code and
the regulations promulgated thereunder) as appointed from time to time to serve
by the Board. The membership of the Committee shall be constituted so as to
comply at all times with the applicable requirements of Rule 16b-3 or any
successor rule (“Rule 16b-3”) under the Exchange Act.
 
“Common Stock” shall mean the Company’s common stock, par value $.01 per share,
or, in the event that the outstanding Common Stock is hereafter changed into or
exchanged for different stock or securities of the Company, such other stock or
securities.
 
“Disability” means a disability that would entitle an eligible participant to
payment of monthly disability payments under any Company disability plan or as
otherwise determined by the Committee. Notwithstanding the foregoing, a
participant’s incapacity shall not constitute a Disability hereunder unless it
also constitutes a “disability” as defined in Section 409A of the Code.
 
“Effective Date” means the later of the date on which this Plan is approved by
the Company’s stockholders and the date on which this Plan is approved by the
Board.
 
“Executive” shall mean an individual who is subject to Section 16 of the
Exchange Act or who is a “covered employee” under Section 162(m) of the Code, in
either case because of such individual’s relationship with the Company, one of
its Subsidiaries or an Affiliate.
 
“Exempt Person” means the Company, any Subsidiary, any Company benefit plan, or
any underwriter temporarily holding securities for an offering of such
securities.


2



--------------------------------------------------------------------------------



 



“Exercise Price” has the meaning given such term in Section 6.1(a)(iii).
 
“Fair Market Value” of a share of Common Stock means, as of the date in
question, the officially quoted closing selling price of the stock (or if no
selling price is quoted, the bid price) on the principal securities exchange on
which the Common Stock is then listed for trading (including for this purpose
the Nasdaq National Market) (the “Market”) for the applicable trading day or, if
the Common Stock is not then listed or quoted in the Market, the Fair Market
Value shall be the fair value of the Common Stock determined in good faith by
the Board subject to the requirements of Section 409A of the Code; provided,
however, that when shares received upon exercise of an Option are immediately
sold in the open market, the net sales price received may be used to determine
the Fair Market Value of any shares used to pay the exercise price or applicable
withholding taxes and to compute the withholding taxes.
 
“Family Member” shall mean (i) a member of a grantee’s immediate family
(children, grandchildren or spouse), (ii) trusts established solely for the
benefit of such Persons identified in the immediately preceding subclause (i),
(iii) or partnerships whose only partners are the grantee and/or Persons
identified in subclauses (i) or (ii) hereof.
 
“Grant Agreement” shall have the meaning set forth in Section 7.2 below.
 
“Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.
 
“Non-Qualified Stock Option” means any option other than an Incentive Stock
Option.
 
“Options” shall mean the Incentive Stock Options and Non-Qualified Stock Options
granted under this Plan.
 
“Performance Conditions” shall mean a performance condition (i) that is
established (a) at the time an award is granted or (b) no later than the earlier
of (1) 90 days after the beginning of the period of service to which it relates,
or (2) before the elapse of 25% of the period of service to which it relates;
(ii) that is substantially uncertain of achievement at the time it is
established; and (iii) the achievement of which is determinable by a third party
with knowledge of the relevant facts. Performance Conditions for awards may be
expressed in terms of (i) earnings per share, (ii) share price, (iii) pre-tax
profits, (iv) net earnings, (v) return on equity or assets, (vi) sales, or
(vii) individual grantee financial or non-financial performance goals.
Performance Conditions may be measured based on any of the foregoing either
alone or in any combination, and, if not based on individual performance, on
either a consolidated or a division or business unit level, as the Committee may
determine. Performance Conditions may be absolute or relative (to prior
performance of the Company or to the performance of one or more other entities
or external indices) and may be expressed in terms of a progression within a
specified range.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust (including any
beneficiary thereof), a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
 
“Plan” has the meaning given to such term in Article I.
 
“Section 409A Option” means any Non-Qualified Stock Option that is treated as
providing for “deferred compensation” under Section 409A of the Code and the
guidance issued thereunder.
 
“Subsidiary” means a corporation or other entity of which outstanding shares or
ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.
 
“Total Shares” has the meaning given such term in Section 4.1.


3



--------------------------------------------------------------------------------



 



ARTICLE III

 
Administration
 
The Plan shall be administered by the Committee; provided that if for any reason
the Committee shall not have been appointed by the Board, all authority and
duties of the Committee under the Plan shall be vested in and exercised by the
Board. Subject to the limitations of the Plan, the Committee shall have the sole
and complete authority to: (i) select persons to participate in the Plan,
(ii) determine the form and substance of grants made under the Plan to each
participant, and the conditions and restrictions, if any, subject to which such
grants will be made, (iii) certify that the conditions and restrictions
applicable to any grant have been met, (iv) modify the terms of grants made
under the Plan, (v) interpret the Plan and grants made thereunder, (vi) make any
adjustments necessary or desirable in connection with grants made under the Plan
to eligible participants located outside the United States, and (vii) adopt,
amend, or rescind such rules and regulations, and make such other
determinations, for carrying out the Plan as it may deem appropriate. The
Committee’s determinations on matters within its authority shall be conclusive
and binding upon the participants, the Company and all other Persons. The
validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with applicable federal
and state laws and rules and regulations promulgated pursuant thereto. No member
of the Committee and no officer of the Company shall be liable for any action
taken or omitted to be taken by such member, by any other member of the
Committee, or by any officer of the Company in connection with the performance
of duties under the Plan, except for such Person’s own willful misconduct or as
expressly provided by statute. All expenses associated with the administration
of the Plan shall be borne by the Company. The Committee may, as approved by the
Board and to the extent permissible by law, delegate any of its authority
hereunder to such persons as it deems appropriate.
 
It is the Company’s intent that the Options, SARs and restricted stock awards
not be treated as deferred compensation under Section 409A of the Code (or any
regulations or other guidance promulgated thereunder) and that any ambiguities
in construction be interpreted in order to effectuate such intent. Options, SARs
and restricted stock awards under the Plan shall contain such terms as the
Committee determines are appropriate to avoid the application of Section 409A of
the Code. In the event that, after the issuance of an Option, SAR or restricted
stock award under the Plan, Section 409A of the Code or regulations thereunder
are issued or amended, or the Internal Revenue Service or Treasury Department
issues additional guidance interpreting Section 409A of the Code, the Committee
may (but shall have no obligation to do so) amend or modify, with the consent of
the Company’s chief executive officer and without the consent of the grantee,
the terms of any such previously issued Option, SAR or restricted stock award to
the extent the Committee determines that such amendment or modification is
necessary to avoid the application of, or to comply with, Section 409A of the
Code, but only so long as such amendment or modification does not adversely
affect such grantee without his or her prior consent. Neither the Company nor
any of its Affiliates makes any representations with respect to the application
of Section 409A of the Code to any award made under the Plan and, by the
acceptance of any such award each participant acknowledges the potential
application of Section 409A of the Code to such award and the other tax
consequences to the participant arising or resulting from the issuance, vesting,
ownership, modification, adjustment, exercise and disposition thereunder.
 
ARTICLE IV

 
Limitation on Aggregate Shares; Term of Plan
 
4.1  Number of Award Shares.  The maximum aggregate number of shares of Common
Stock that may be issued under the Plan shall not exceed, in the aggregate,
3,500,000 shares (the “Total Shares”). If any grant under the Plan expires or
terminates, becomes unexercisable or is forfeited or cancelled as to any shares
of Common Stock, then such unpurchased, forfeited or cancelled shares of Common
Stock shall thereafter be available for further grants under the Plan unless, in
the case of Options granted under the Plan, related SARs are exercised. The
Total Shares available under the Plan may be either authorized and unissued
shares, treasury shares or a combination thereof, as the Committee shall
determine. The following rules will apply for purposes of the determination of
the number of Total Shares available for grant under the Plan: (a) while an
award is outstanding, it shall be counted against the authorized pool of Total
Shares, regardless of its vested status; (b) the grant of an Option shall reduce
the


4



--------------------------------------------------------------------------------



 



Total Shares available for grant under the Plan by the number of shares subject
to such award; (c) the grant of restricted stock shall reduce the Total Shares
available for grant under the Plan by two times (2x) the number of shares
subject to such award; and (d) the grant of SARs shall reduce the Total Shares
available for grant under the Plan by one times (1x) the number of shares
subject to such award.
 
4.2  Term of Plan.
 
(a) This Plan shall be effective, and awards may be granted under this Plan, on
and after the Effective Date.
 
(b) Subject to the provisions of Section 7.8, awards may be granted under this
Plan for a period of ten (10) years from the earlier of the date on which the
Board approves this Plan and the date the Company’s stockholders approve this
Plan.
 
ARTICLE V

 
Persons Eligible to Receive Awards
 
5.1  Eligible Individuals.  Participation in the Plan shall be limited to
Executives and employees of, and other individuals performing services for
(including but not limited to consultants), or to whom an offer of employment
has been extended by, the Company and its Subsidiaries selected by the Committee
(including participants located outside the United States). Nothing in the Plan
or in any grant thereunder shall confer any right on a participant to continue
in the employ as a director or officer of or in the performance of services for
the Company or shall interfere in any way with the right of the Company to
terminate the employment or performance of services or to reduce the
compensation or responsibilities of a participant at any time. By accepting any
award under the Plan, each participant and each person claiming under or through
him or her shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, any action taken under the Plan by the
Company, the Board or the Committee.
 
No employee who is eligible to receive an award under the Company’s 2006
Management Bonus Plan shall be eligible to receive restricted Common Stock under
this Plan with respect to any “Performance Period” (as such term is defined in
the 2006 Management Bonus Plan) for which the “Performance Objectives” (as
defined in the 2006 Management Bonus Plan) are not met.
 
5.2  Substitution.  The Committee may also grant awards under this Plan in
substitution for options or other equity interests held by individuals who
become employees of the Company or of a Subsidiary as a result of the Company or
Subsidiary acquiring or merging with the individual’s employer or acquiring its
assets. In addition, the Committee may provide for the Plan’s assumption of
options granted outside the Plan to persons who would have been eligible under
the terms of the Plan to receive a grant, including both persons who provided
services to any acquired company or business and persons who provided services
to the Company or any Subsidiary. If necessary to conform the Options to the
interests for which they are substitutes, the Committee may grant substitute
Options under terms and conditions that vary from those this Plan otherwise
requires.
 
5.3  Section 162(m) Limitations.
 
(a) Options and SARs.  Subject to the provisions of this Section 5.3, for so
long as the Company is a “publicly held corporation” within the meaning of
Section 162(m) of the Code: (i) no employee may be granted one or more SARs and
Options within any fiscal year of the Company under this Plan to purchase in the
aggregate more than 250,000 shares under Options or to receive compensation
calculated with reference to more than that number of shares of Common Stock
under SARs, subject to adjustment pursuant to Section 7.6, and (ii) Options and
SARs may be granted to an Executive only by the Committee and not by the Board.
If an Option or SAR is cancelled without being exercised, that cancelled Option
or SAR shall continue to be counted against the limit on awards that may be
granted to any individual under this Section 5.2. Notwithstanding the foregoing,
a new employee of the Company, one of its Subsidiaries or an Affiliate shall be
eligible to receive up to a maximum of 500,000 shares under Options in the
calendar year in which he or she commences employment, or such compensation
calculated with reference to such number of shares under SARs, subject to
adjustment pursuant to Section 7.6.


5



--------------------------------------------------------------------------------



 



(b) Restricted Stock Awards.  Any grant of restricted stock hereunder intended
by the Committee to be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code must vest or become exercisable contingent
on the achievement of one or more Performance Conditions. The Committee shall
have the discretion to determine the time and manner of compliance with
Section 162(m) of the Code. For so long as the Company is a “publicly held
corporation” within the meaning of Section 162(m) of the Code: (i) no employee
may be granted more than 100,000 shares of restricted stock in any fiscal year
in the Plan, subject to adjustment pursuant to Section 7.6, and (ii) shares of
restricted stock may be granted to an Executive only by the Committee and not by
the Board.
 
(c) Other Section 162(m) Provisions.  In the manner required by Section 162(m)
of the Code, the Committee shall, promptly after the date on which the necessary
financial and other information for a particular performance period becomes
available, certify the extent to which Performance Conditions have been achieved
with respect to any award intended to qualify as performance-based compensation
under Section 162(m) of the Code. In addition, the Committee may, in its
discretion, reduce or eliminate the amount of any award payable to any grantee,
based on such factors as the Committee may deem relevant, but the Committee may
not increase the amount of any award payable to any grantee above the amount
established in accordance with the relevant Performance Conditions with respect
to any award intended to qualify as performance-based compensation.
 
ARTICLE VI

 
Awards
 
6.1  Grants.  Incentive Stock Options or Non-Qualified Stock Options, SARs alone
or in tandem with Options, restricted stock awards, or any combination thereof,
may be granted to such persons and for such number of shares of Common Stock as
the Committee shall determine, subject to the restrictions herein (such
individuals to whom grants are made being sometimes herein called “optionees” or
“grantees,” as the case may be). Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible participants
under the Plan, whether or not such individuals are similarly situated. A grant
of any type made hereunder in any one year to an eligible participant shall
neither guarantee nor preclude a further grant of that or any other type to such
participant in that year or subsequent years.
 
(a) Incentive and Non-Qualified Options and SARs.
 
(i) The Committee may from time to time grant Non-Qualified Stock Options, SARs,
or any combination thereof to eligible participants. In addition, the Committee
may grant Incentive Stock Options to any employee of the Company. The Options
granted shall take such form as the Committee shall determine, subject to the
following terms and conditions.
 
(ii) It is the Company’s intent that Non-Qualified Stock Options granted under
the Plan not be classified as Incentive Stock Options, that Incentive Stock
Options be consistent with and contain or be deemed to contain all provisions
required under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-Qualified Stock Option duly
granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Non-Qualified Stock Options. It is the intent of the
Company that no Section 409A Options be issued pursuant to the Plan. However, to
the extent that the Committee, in its reasonable discretion, determines that any
other Non-Qualified Stock Option is a Section 409A Option, the Committee shall
notify the participant of such determination and the Option shall be governed by
the provisions of Section 7.10.
 
(iii) Price.  The price per share of Common Stock deliverable upon the exercise
of each Non-Qualified Option and Incentive Stock Option (“Exercise Price”) may
not, and may never, be less than 100% of the Fair Market Value of a share of
Common Stock as of the date of grant of the Option, and in the case of the grant
of any Incentive Stock Option to an employee who, at the time of the grant, owns
more than 10% of the total combined voting power


6



--------------------------------------------------------------------------------



 



of all classes of stock of the Company or any of its Subsidiaries, the exercise
price may not be less than 110% of the Fair Market Value of a share of Common
Stock as of the date of grant of the Option, in each case unless otherwise
permitted by Section 422 of the Code or any successor thereto.
 
(iv) Payment of Exercise Price.  Options shall be exercised in whole or in part
by written notice to the Company (to the attention of the Company’s Secretary)
accompanied by payment in full of the Exercise Price. Payment of the Exercise
Price shall be made (i) in cash (including check, bank draft, money order or
wire transfer of immediately available funds), (ii) by delivery of outstanding
shares of Common Stock with a Fair Market Value on the date of exercise equal to
the aggregate exercise price payable with respect to the Options’ exercise,
(iii) by simultaneous sale through a broker reasonably acceptable to the
Committee of shares acquired on exercise, as permitted under Regulation T of the
Federal Reserve Board, (iv) if the shares are traded on an established
securities market at the time of exercise, by authorizing the Company to
withhold from issuance a number of shares issuable upon exercise of the Options
which, when multiplied by the Fair Market Value of a share of Common Stock on
the date of exercise, is equal to the aggregate exercise price payable with
respect to the Options so exercised, or (v) by any combination of the foregoing.
 
In the event a grantee elects to pay the exercise price payable with respect to
an Option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company
either by (I) physical delivery of the certificate(s) for all such shares of
Common Stock tendered in payment of the price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (II) direction
to the grantee’s broker to transfer, by book entry, such shares of Common Stock
from a brokerage account of the grantee to a brokerage account specified by the
Company. When payment of the exercise price is made by delivery of Common Stock,
the difference, if any, between the aggregate exercise price payable with
respect to the Option being exercised and the Fair Market Value of the shares of
Common Stock tendered in payment (plus any applicable taxes) shall be paid in
cash. No grantee may tender shares of Common Stock having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the Option being
exercised (plus any applicable taxes).
 
In the event a grantee elects to pay the exercise price payable with respect to
an Option pursuant to clause (iv) above, (A) only a whole number of share(s)
(and not fractional shares) may be withheld in payment and (B) such grantee must
present evidence acceptable to the Company that he or she has owned a number of
shares of Common Stock at least equal to the number of shares to be withheld in
payment of the exercise price (and that such owned shares of Common Stock have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise. When payment of the exercise price is made by
withholding of shares, the difference, if any, between the aggregate exercise
price payable with respect to the Option being exercised and the Fair Market
Value of the shares withheld in payment (plus any applicable taxes) shall be
paid in cash. No grantee may authorize the withholding of shares having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
Option being exercised (plus any applicable taxes). Any withheld shares shall no
longer be issuable under such Option with respect to any such withheld shares).
 
(v) Terms of Options.  The term during which each Option may be exercised shall
be determined by the Committee and set forth in the applicable Grant Agreement,
but if required by the Code and except as otherwise provided herein, no Option
shall be exercisable in whole or in part more than ten years from the date it is
granted, and no Incentive Stock Option granted to an employee who at the time of
the grant owns more than 10% of the total combined voting power of all classes
of stock of the Company or any of its Subsidiaries shall be exercisable more
than five years from the date it is granted. All rights to purchase Common Stock
pursuant to an Option shall, unless sooner terminated, expire at the date
designated by the Committee and set forth in the applicable Grant Agreement. The
Committee shall determine and set forth in the applicable Grant Agreement the
date on which each Option shall become exercisable and may provide that an
Option shall become exercisable in installments. If the Committee does not
specify otherwise, Options will become exercisable as to 25% of the underlying
shares per year on each anniversary of the Date of Grant. The Common Stock
constituting each installment may be purchased in whole or in


7



--------------------------------------------------------------------------------



 



part at any time after such installment becomes exercisable, subject to such
minimum exercise requirements as may be designated by the Committee. Prior to
the exercise of an Option and delivery of the Common Stock represented thereby,
a participant shall have no rights as a stockholder with respect to any Common
Stock covered by such outstanding Option (including any dividend or voting
rights).
 
(vi) Limitations on Grants.  If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Common Stock for which an Incentive
Stock Option is exercisable for the first time during any calendar year under
all equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.
 
(b) Stock Appreciation Rights.  The Committee shall have the authority to grant
SARs under this Plan, either alone or to any optionee in tandem with Options
(either at the time of grant of the related Option or thereafter by amendment to
an outstanding Option). SARs shall be subject to such terms and conditions as
the Committee may specify. The exercise price of an SAR may not be less than
100% of the Fair Market Value of a share of Common Stock as of the date of the
grant of the SAR.
 
(i) No SAR may be exercised unless the Fair Market Value of a share of Common
Stock of the Company on the date of exercise exceeds the exercise price of the
SAR or, in the case of SARs granted in tandem with Options, any Options to which
the SARs correspond. Prior to the exercise of the SAR and delivery of the cash
and/or shares represented thereby, the participant shall have no rights as a
stockholder with respect to shares covered by such outstanding SAR (including
any dividend or voting rights).
 
(ii) SARs granted in tandem with Options shall be exercisable only when, to the
extent and on the conditions that any related Option is exercisable. The
exercise of an Option shall result in an immediate forfeiture of any related SAR
to the extent the Option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related Option to the extent the SAR is exercised.
 
(iii) Upon the exercise of an SAR, the participant shall be entitled to a
distribution in an amount equal to the difference between the Fair Market Value
of a share of Common Stock on the date of exercise and the exercise price of the
SAR or, in the case of SARs granted in tandem with Options, any Option to which
the SAR is related, multiplied by the number of shares as to which the SAR is
exercised. The Committee shall decide whether such distribution shall be in
cash, in shares having a Fair Market Value equal to such amount, in Other
Company Securities having a Fair Market Value equal to such amount or in a
combination thereof.
 
(iv) All SARs will be exercised automatically on the last day prior to the
expiration date of the SAR or, in the case of SARs granted in tandem with
Options, any related Option, so long as the Fair Market Value of a share of
Common Stock on that date exceeds the exercise price of the SAR or any related
Option, as applicable. A SAR granted in tandem with Options shall expire at the
same time as any related Option expires (which shall, in any event, be no later
than ten (10) years after the date such Option was granted) and shall be
transferable only when, and under the same conditions as, any related Option is
transferable. Any SAR not granted in tandem with an Option shall expire no later
than ten (10) years from the date such SAR was issued.
 
(c) Restricted Stock.  The Committee may at any time and from time to time grant
shares of restricted Common Stock under the Plan to such participants and in
such amounts as it determines. Each grant of restricted stock shall specify the
applicable restrictions on such shares, the duration of such restrictions (which
shall be at least six months except as otherwise determined by the Committee or
provided in Section 5.1(b)), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of shares that are part of
the grant.
 
(i) The participant will be required to pay the Company the aggregate par value
of any shares of restricted Common Stock (or such larger amount as the Board may
determine to constitute capital under Section 154 of the Delaware General
Corporation Law, as amended, or any successor thereto) within ten days of the
date of grant, unless such shares of restricted Common Stock are treasury
shares. Unless otherwise determined by the Committee, certificates representing
shares of restricted Common Stock granted under the Plan will be held in escrow
by the Company on the participant’s behalf during any period of restriction
thereon and will bear an appropriate legend specifying the applicable
restrictions thereon, and the participant will be required to execute a blank
stock power therefor. Except as otherwise provided by the Committee, during such
period of restriction the participant shall have


8



--------------------------------------------------------------------------------



 



all of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock. Notwithstanding anything herein to the contrary, unless the Board
determines otherwise, all ordinary cash dividends paid upon any share of
restricted stock prior to its vesting may, at the discretion of the Board, be
retained by the Company for the account of the relevant participant and upon
vesting will be paid to the relevant participant.
 
(ii) Except as otherwise provided by the Committee, immediately prior to a
Change of Control or at such time as a participant ceases to be a director,
officer or employee of, or to otherwise perform services for, the Company and
its Subsidiaries due to death or Disability during any period of restriction,
all restrictions on shares of restricted Common Stock granted to such
participant shall lapse. At such time as a participant ceases to be, or in the
event a participant does not become, a director, officer or employee of, or
otherwise performing services for, the Company or its Subsidiaries for any other
reason, all shares of restricted Common Stock granted to such participant on
which the restrictions have not lapsed shall be immediately forfeited to the
Company.
 
ARTICLE VII

 
General Provisions
 
7.1  Termination; Forfeiture.
 
(a) Death.  If a participant ceases to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary due to death, all
of the participant’s Options and SARs shall expire or terminate on the first
anniversary of the participant’s termination of employment.
 
(b)  Disability.  If a participant ceases to be a director, officer or employee
of, or to perform other services for, the Company and any Subsidiary due to
Disability, all of the participant’s Options and SARs shall expire or terminate
on the earlier of (i) the first anniversary of the participant’s termination of
employment for Disability and (ii) 60 days after the optionee no longer has a
Disability.
 
(c) Discharge for Cause.  If a participant ceases to be a director, officer or
employee of, or to perform other services for, the Company or a Subsidiary due
to Cause, or if a participant does not become a director, officer or employee
of, or does not begin performing other services for, the Company or a Subsidiary
for any reason, all of the participant’s Options and SARs shall expire and be
forfeited immediately upon such cessation or non-commencement, whether or not
then exercisable.
 
(d) Other Termination.  Unless otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or Cause, (A) all of the participant’s Options and
SARs that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of
90 days after the date of such cessation, but in no event after the expiration
date of the Options or SARs and (B) all of the participant’s Options and SARs
that were not exercisable on the date of such cessation shall be forfeited
immediately upon such cessation.
 
(e) Change in Control.  Unless the participant’s Grant Agreement provides
otherwise, if there is a Change in Control of the Company, all of the
participant’s Options and SARs shall become fully vested and exercisable upon
such termination and shall remain so for up to [one year] after the date of
termination, but in no event after the expiration date of the Options or SARs.
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred under any circumstance in which the Company files for bankruptcy
protection or is reorganized following a bankruptcy filing. In addition, the
Committee may determine that a particular participant’s Options or SARs will not
become fully exercisable as a result of what the Committee, in its sole
discretion, determines is the participant’s insufficient cooperation with the
Company with respect to a Change of Control. The Committee may allow conditional
exercises in advance of the completion of a Change of Control that are then
rescinded if no Change of Control occurs.


9



--------------------------------------------------------------------------------



 



(f) Other.  Notwithstanding anything to the contrary, if exercise is permitted
after termination of employment, the Option and SARs will nevertheless expire as
of the date that the participant violates any covenant not to compete or other
post-employment covenant in effect between the Company and such participant. In
addition, an optionee who exercises an Option or SAR more than 90 days after
termination of employment with the Company will receive Incentive Stock Option
treatment only to the extent the law permits, and becoming or remaining an
employee of another related company (that is not a Subsidiary) or an independent
contractor will not prevent loss of Incentive Stock Option status because of the
formal termination of employment.
 
7.2  Written Agreement.  Each grant of Options, SARs and restricted stock to a
participant under this Plan shall be embodied in a written agreement (an “Grant
Agreement”) which shall be signed by the participant and by the Compensation
Committee of the Board for and in the name and on behalf of the Company and
shall be subject to the terms and conditions of the Plan prescribed in the Grant
Agreement (including, but not limited to, (i) the right of the Company and such
other Persons as the Committee shall designate (“Designees”) to repurchase from
each participant, and such participant’s transferees, all shares of Common Stock
issued or issuable to such participant on the exercise of such award in the
event of such participant’s termination of employment, (ii) rights of first
refusal granted to the Company and Designees, (iii) holdback and other
registration right restrictions in the event of a public registration of any
equity securities of the Company and (iv) any other terms and conditions which
the Committee shall deem necessary and desirable).
 
7.3  Listing, Registration and Compliance with Laws and Regulations.  If the
Committee determines that the listing, registration or qualification upon any
securities exchange or under any law of shares subject to any Option, SAR or
restricted stock grant is necessary or desirable as a condition of, or in
connection with, the granting of same or the issue or purchase of shares
thereunder, no such Option or SAR may be exercised in whole or in part, and no
shares may be issued, unless such listing, registration or qualification is
effected free of any conditions not acceptable to the Committee.
 
7.4  Nontransferability.  No Option, SAR, or restricted stock granted under the
Plan shall be transferable by a participant other than by will or the laws of
descent and distribution or, with respect to such grants other than grants of
Incentive Stock Options, to a participant’s Family Member by gift or a qualified
domestic relations order as defined by the Code. Unless the Committee determines
otherwise, an Option or SAR may be exercised only by the optionee or grantee
thereof; by his or her Family Member if such person has acquired the Option or
SAR by gift or qualified domestic relations order; by his or her executor or
administrator the executor or administrator of the estate of any of the
foregoing or any person to whom the Option is transferred by will or the laws of
descent and distribution; or by his or her guardian or legal representative or
the guardian or legal representative of any of the foregoing; provided that
Incentive Stock Options may be exercised by any Family Member, guardian or legal
representative only if permitted by the Code and any regulations thereunder. All
provisions of this Plan shall in any event continue to apply to any Option, SAR
or restricted stock granted under the Plan and transferred as permitted by this
Section 7.4, and any transferee of any such Option, SAR or restricted stock
shall be bound by all provisions of this Plan as and to the same extent as the
applicable original grantee.
 
7.5  Taxes.
 
(a) Participant Election.  Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an Option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an Option or SAR or the delivery of restricted
stock upon grant or vesting, as the case may be. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a participant elects to deliver
or have the Company withhold shares of Common Stock pursuant to this
Section 7.5, such delivery or withholding must be made subject to the conditions
and pursuant to the procedures set forth in Section 6.1(a)(iv) with respect to
the delivery or withholding of Common Stock in payment of the exercise price of
Options.


10



--------------------------------------------------------------------------------



 



(b) Company Requirement.  The Company may require, as a condition to any grant
or exercise under the Plan or to the delivery of certificates for shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 7.5(a) or this Section 7.5(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of shares. The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of shares under the Plan.
 
7.6  Adjustments.  In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation,
distribution of assets, or any other change in the corporate structure or shares
of the Company, the Committee shall make such adjustment as it deems appropriate
in the number and kind of shares or other property available for issuance under
the Plan (including, without limitation, the total number of shares available
for issuance under the Plan pursuant to Article IV), in the number and kind of
Options, SARs, shares of restricted Common Stock or other property covered by
grants previously made under the Plan, and in the exercise price of outstanding
Options and SARs. Any such adjustment shall be final, conclusive and binding for
all purposes of the Plan. In the event of any merger, consolidation or other
reorganization in which the Company is not the surviving or continuing
corporation or in which a Change in Control is to occur, all of the Company’s
obligations regarding Options, SARs and restricted stock that were granted
hereunder and that are outstanding on the date of such event shall, on such
terms as may be approved by the Committee prior to such event, be assumed by the
surviving or continuing corporation or canceled in exchange for property
(including cash).
 
Without limitation of the foregoing, in connection with any transaction of the
type specified by clause (iii) of the definition of a Change in Control, the
Committee may, in its discretion, (i) cancel any or all outstanding Options
under the Plan in consideration for payment to the holders thereof of an amount
equal to the portion of the consideration that would have been payable to such
holders pursuant to such transaction if their Options had been fully exercised
immediately prior to such transaction, less the aggregate exercise price that
would have been payable therefor, or (ii) if the amount that would have been
payable to the Option holders pursuant to such transaction if their Options had
been fully exercised immediately prior thereto would be equal to or less than
the aggregate exercise price that would have been payable therefor, cancel any
or all such Options for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash or, in the
event that the consideration to be received in such transaction includes
securities or other property, in cash and/or securities or other property in the
Committee’s discretion.
 
7.7  No Right to Employment.  Nothing in this Plan or in any Grant Agreement
shall interfere with or limit in any way the right of the Company or its
Subsidiaries to terminate any participant’s employment at any time (with or
without cause), nor confer upon any participant any right to continue in the
employ of the Company or its Subsidiaries for any period of time or to continue
such participant’s present (or any other) rate of compensation, and, except as
otherwise provided under this Plan or by the Committee in the Grant Agreement,
in the event of any participant’s termination of employment (including, but not
limited to, the termination of a participant’s employment by the Company without
cause) any portion of such participant’s Option that was not previously vested
and exercisable shall expire and be forfeited as of such participant’s date of
termination. No employee shall have a right to be selected as a participant or,
having been so selected, to be selected again as a participant.
 
7.8  Amendment, Suspension and Termination of Plan.  The Board or the Committee
may suspend or terminate the Plan or any portion thereof at any time and may
amend the Plan from time to time in such respects as the Board or the Committee
may deem advisable; provided that no such amendment shall be made without
stockholder approval to the extent such approval is required by law, agreement
or the rules of any exchange upon which the Common Stock is listed, and no such
amendment, suspension or termination shall impair the rights of participants
under outstanding Options, SARs and restricted stock awards without the consent
of the participants affected.
 
7.9  Amendment, Modification and Cancellation of Outstanding Awards.  The terms
of any outstanding award under the Plan may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate (including,
but not limited to, acceleration of the date of exercise of any award and/or
payments thereunder or of the date of lapse of restrictions on shares); provided
that, except as otherwise provided in Sections 7.2


11



--------------------------------------------------------------------------------



 



and 7.8, no such amendment shall adversely affect in a material manner any right
of a participant under the award without his or her written consent; and
provided further that the Committee shall not (i) reduce the exercise price of
any Options or SARs awarded under the Plan or (ii) cancel any Option or SAR and
issue a new award with a lower exercise price in respect of such cancelled
Option or SAR without approval of the stockholders of the Company. The Committee
may, in its discretion, permit holders of awards under the Plan to surrender
outstanding awards in order to exercise or realize rights under other awards.
Notwithstanding anything to the contrary herein, under no circumstances shall
the any outstanding award under this Plan be repriced other than adjustments
permitted under Section 7.6.
 
7.10  Indemnification.  In addition to such other rights of indemnification as
they may have as members of the Board or the Committee, the members of the Board
and the Committee shall be indemnified by the Company against all costs and
expenses reasonably incurred by them in connection with any action, suit or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with the Plan or any award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding; provided that any such Board or Committee member shall be
entitled to the indemnification rights set forth in this Section 7.10 only if
such member has acted in good faith and in a manner that such member reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that such conduct was unlawful, and further provided that upon the institution
of any such action, suit or proceeding, a Committee member shall give the
Company written notice thereof and an opportunity, at its own expense, to handle
and defend the same before such Committee member undertakes to handle and defend
it on his own behalf.
 
7.11  Commencement Date; Termination Date.  The date of commencement of the Plan
shall be the later of date it is approved by (i) the Board, or (ii) the
Company’s stockholders. The Plan will also be subject to reapproval by the
stockholders of the Company when and as required by the Code. Unless previously
terminated upon the adoption of a resolution of the Board terminating the Plan,
the Plan shall terminate ten years after the earlier of (i) commencement date of
the Plan or (ii) stockholder approval. No termination of the Plan shall
materially and adversely affect any of the rights or obligations of any person,
without his or her written consent, under any grant of Options or other
incentives theretofore granted under the Plan. Upon approval of this Plan by the
Company’s stockholders, the Company shall cease to make any new grants under the
1999 Equity Incentive Plan and the Acquisition Incentive Plan.
 
7.12  Section 409A Savings Clause.  Notwithstanding any of the foregoing
provisions of the Plan, and in addition to the powers of amendment set forth in
Section 7.9 hereof, the provisions hereof and the provisions of any award made
hereunder may be amended by the Committee from time to time to the extent
necessary (and only to the extent necessary) to prevent, in the Committee’s good
faith determination, the implementation, application or existence (as the case
may be) of any such provision that would (i) require the inclusion of any
compensation deferred pursuant to the provisions of the Plan (or an award
thereunder) in a participant’s gross income pursuant to Section 409A of the
Code, and the regulations or other guidance issued thereunder from time to time
and/or (ii) inadvertently cause any award hereunder to be treated as providing
for the deferral of compensation pursuant to such Code section and regulations;
provided that the amendment of any outstanding award pursuant to the provisions
of this Section 7.12 shall require the consent of the affected participant.
 
* * * * *


12